Citation Nr: 0943823	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-18 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, inclusive of depression, anxiety, and posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from August 1969 to 
July 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied service connection for a nervous condition 
(claimed as depression and anxiety).  

Previously, in April 2006, the Board remanded this case to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development of the evidence.  The AMC 
subsequently continued the denial of the claim.  However, 
upon receiving the case back from the AMC, in view of 
statements the Veteran had made and additional medical 
evidence showing a diagnosis of PTSD, the Board amended the 
claim for an acquired psychiatric disorder to include PTSD.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) 
(holding that the scope of a mental health disability claim 
includes any mental disability that reasonably may be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  

In April 2007, partly because of the inclusion of PTSD in the 
claim, the Board again remanded this case to the RO via the 
AMC, this time to try and obtain additional treatment and 
military personnel records, to provide additional notice 
since the claim for PTSD is predicated on a personal assault, 
to attempt to verify the Veteran's claimed stressors, and 
then, if at least one stressor was confirmed to have him 
examined so the PTSD component of his claim could be properly 
adjudicated.  Unfortunately, however, although the AMC/RO 
substantially complied with the directives of that remand, 
see Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999), additional medical 
development nonetheless is still needed concerning the 
Veteran's other diagnosed psychiatric disorders of depression 
and anxiety.  The Board, therefore, is again remanding this 
case to the RO via the AMC to ensure his claim receives every 
possible consideration.


REMAND

As already alluded to, the Veteran has been diagnosed with 
several psychiatric disorders, including depression, anxiety, 
and PTSD purportedly based on having witnessed race riots and 
altercations while stationed in Germany during his period of 
military service.  This is important to note because evidence 
needed to establish his entitlement to service connection for 
PTSD, specifically, including to the extent his claim is 
predicated on a personal assault, is different than the 
evidence needed to establish his entitlement to service 
connection for a psychiatric disorder other than PTSD 
(namely, depression and anxiety).

In general, service connection may be established by showing 
that a current disability is the result of a disease or an 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD, however, is somewhat different 
in that it requires:  [1] a current diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred; and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2009); Cohen v. 
Brown, 10 Vet. App. 128 (1997).



Thus, the major difference between a PTSD claim and a claim 
for a more generic psychiatric disorder, other than PTSD, is 
that the former requires credible supporting evidence that a 
stressor occurred.  And the evidence necessary to establish 
the occurrence of a stressor during service varies depending 
on whether the Veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this 
particular case, since the Veteran's stressors of witnessing 
race riots and altercations in Germany do not involve combat 
with an enemy force, the record must contain service records 
or other corroborative evidence that substantiates or 
verifies his statements as to the occurrence of these alleged 
events.  38 C.F.R. 3.304(f)(2).  See also 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(d)); West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994).  VA's General Counsel has explained that 
the ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b) [and the 
implementing regulation 38 C.F.R. § 3.304(d) and (f)(2)], 
requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of sections 1154(b) and 
3.304(d) and (f)(2) must be resolved on a case-by-case basis.  
See VAOPGCPREC 12-99 (October 18, 1999).

This additional development was conducted pursuant to the 
Board's April 2007 remand, also because the Veteran's claim 
for PTSD is predicated on a personal assault.  In particular, 
as a result of the prior remand, the AMC:  (i) obtained his 
complete service personnel file; (ii) sent him a letter 
providing notification of the special provisions of 38 C.F.R. 
§ 3.304(f)(4) pertaining to alternative sources of evidence 
that may be utilized to substantiate the occurrence of a 
personal assault stressor during service; (iii) informed him 
of the opportunity to provide any additional evidence or 
information pertaining to the process of stressor 
verification, including such details as specific locations, 
dates (preferably within a two-month span), the names of any 
other individuals involved, and unit designation at the time 
of the alleged riots; (iv) requested unit history information 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC); and (v) indicated that, if at least one stressor was 
independently verified, he should be provided a 
VA examination to determine whether he has PTSD, or any other 
psychiatric disorder (including depression and anxiety), as a 
result of a verified stressor(s).  

The AMC was unable to verify any of the Veteran's alleged 
stressors, however.  Indeed, since he failed to submit any 
additional details concerning his alleged stressors, as 
requested on remand, further development of his claim in this 
regard simply was not possible or tenable.  See Fossie v. 
West, 12 Vet. App. 1, 6-7 (1998) (holding there is no duty to 
assist where the Veteran's statements concerning his 
stressors in service are too vague to refer to the JSRRC or 
other appropriate source).  Therefore, since no stressor was 
independently or objectively verified, a VA psychiatric 
examination was not scheduled to determine whether he has 
consequent PTSD.

If, as here, there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is unrelated to that combat, then there must 
be independent evidence corroborating his statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  His unsubstantiated lay testimony, 
along, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD 
generally does not suffice to verify the occurrence of the 
claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).  Normally, as enunciated in Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996), after-the-fact medical nexus 
evidence in insufficient to establish the occurrence of a 
claimed PTSD stressor.  In other words, just because a 
psychiatrist, psychologist or other mental health care 
professional accepted the Veteran's description of his 
experiences in service as credible and diagnosed him as 
suffering from PTSD does not mean the Board in turn is 
required to do the same and grant service connection for 
PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  And 
even the special limited exception to this normal pleading 
requirement in a case, as here, regarding a claim for PTSD 
that is predicated on a personal assault does not excuse the 
Veteran from having to factually establish that the event(s) 
in question, the alleged personal assault, actually occurred.  
See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 
12 Vet. App. 272, 279-280 (1999).

So, under these circumstances, it appears the component of 
the Veteran's claim involving service connection for PTSD has 
been fully developed to the extent possible.  That is to say, 
the Board is satisfied there has been substantial compliance 
with its April 2007 remand directives concerning the PTSD 
component of his claim.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court 
concerning this aspect of his claim.

Unfortunately, though, one unintended consequence is that the 
Veteran was not afforded a VA examination to determine 
whether his psychiatric disorders, other than PTSD, are 
related to his military service.  He has attributed these 
other psychiatric disorders to the same unverified stressors 
that he believes caused his PTSD.  And service connection for 
a psychiatric disorder, other than PTSD, does not require 
that the claimed stressor be independently verified.  
Instead, VA must provide a medical examination in a regular 
service-connection claim when there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision  he claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

These McLendon requirements for an examination and opinion 
have been met in this case.  First, the record shows the 
Veteran has been receiving ongoing treatment for depressive 
disorder, anxiety disorder, and panic disorder with 
agoraphobia since 2002.  So he clearly has a current 
psychiatric disability other than PTSD.  Second, with respect 
to the requirement of a relevant event or disease in service, 
his service treatment records show he received counseling in 
May 1971 for a "personal problem," suggesting possible 
treatment or evaluation for pertinent symptomatology while in 
service, albeit not conclusive evidence of this.  
Third, he claims that he has experienced recurrent symptoms 
of anxiety and depression since service, an allegation that 
he is competent to make even as a layman.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 
C.F.R. § 3.159(a)(2).  The question of whether his lay 
testimony concerning this is also credible is another matter 
altogether, in turn going to the ultimate probative value of 
his lay testimony once his claim is adjudicated on the 
merits.  Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. 
Cir. 2006); Rucker v. Brown, 10 Vet. App. 67 (1997); and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
And finally, since no medical evidence indicates his current 
psychiatric disorders are related to his military service, 
there is clearly insufficient medical evidence on file for VA 
to make a decision as to whether his psychiatric disorder, 
other than PTSD, is related or attributable to his military 
service.  

So a VA examination is needed to determine the precise 
diagnosis of the Veteran's psychiatric disorder(s) - that 
is, in addition to PTSD, the portion of his claim that 
already has been fully developed pursuant to the Board's 
April 2007 remand - and to determine whether the diagnosed 
disorder other than PTSD is related to his military service 
or otherwise began while he was in service.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if it is 
necessary to decide the claim).



In addition to a VA psychiatric examination, the Board also 
finds that a remand is required to obtain outstanding Social 
Security Administration (SSA) records.  An October 2002 VA 
examination report notes the Veteran receives SSA benefits; 
however, it does not appear that VA has made any attempt to 
obtain these records.  Therefore, while on remand, the AMC 
should attempt to obtain these additional records and 
associate them with the claims file for consideration in this 
appeal.  See 38 C.F.R. § 3.159(c)(2) and (3).  See also Lind 
v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 
10 Vet. App. 198, 204 (1997) (when VA is put on notice of the 
existence of relevant SSA records, VA must try and obtain 
these records before deciding the appeal).  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Obtain the Veteran's SSA records, 
including all medical records that formed 
the basis of any decision rendered by 
that agency.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims file for consideration.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of his current 
psychiatric disorders, other than PTSD 
(namely, depression and anxiety).  To 
facilitate making this important 
determination, the claims file, including 
a complete copy of this remand, must be 
made available to the designated examiner 
for review of the pertinent medical and 
other history.  

Following a review of the Veteran's 
claims file, completion of the 
examination, and receipt of all test 
results, the examiner is asked to render 
an opinion on the etiology and 
approximate date of onset of all 
diagnosed psychiatric disorders.  In 
particular, the examiner should render an 
opinion as to whether it is at least as 
likely as not (meaning 50 percent or 
greater probability) that any current 
psychiatric disorder, other than PTSD, 
including depression and anxiety, 
is related to the Veteran's military 
service. 

In providing this opinion, the examiner 
should be made aware that none of the 
Veteran's claimed stressors involving 
race riots and altercations while 
stationed in Germany have been 
independently verified.  However, the 
examiner should comment on the May 1971 
service treatment record noting the 
Veteran was seen for a "personal 
problem."  The examiner also may want to 
ask the Veteran about a comment made 
while being treated for anxiety in 
October 2002 that he had experienced 
"many depressing events" in his life.  

The examination report must include 
discussion of the rationale for all 
opinions and conclusions expressed.

3.  Then readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, inclusive of 
depression, anxiety, and PTSD, in light 
of any additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


